Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 1 of 21 PageID 725




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 DERICK EDWARDS,

              Plaintiff,

 v.                                               Case No: 2:19-cv-711-SPC-NPM

 CITY OF FORT MYERS,
 RANDY HENDERSON, SEAN
 HAVENNER, GUILLERMO
 MONMANY, JAMES
 HEUGLIN, BRIAN RHOTON,
 ARTURO GONZALEZ, JR. ,
 LEE COUNTY, CARMINE
 MARCENO, DERRICK DIGGS
 and MARK MALLARD,

               Defendants.
                                           /

                               OPINION AND ORDER1

        Before the Court are three motions to dismiss.2 They are brought by

 Defendant Arturo Gonzalez, Jr. (Doc. 118), Defendants City of Fort Myers,

 Derrick Diggs, and Randy Henderson (Doc. 119), and Defendant Lee County




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.

 2Defendant Mark Mallard’s motion to dismiss is also pending before the Court. But pro se
 Plaintiff Derick Edwards has not responded, and the time to do so has expired. Because of
 the arguments advanced by Mallard and Edwards’ pro se status, the Court will give Edwards
 one final opportunity to respond to Mallard’s motion.
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 2 of 21 PageID 726




 (Doc. 132). Plaintiff Derick Edwards has responded to two of the motions.

 (Doc. 136; Doc. 138).

                                BACKGROUND

       Edwards brings a 42 U.S.C. § 1983 suit against the City, Lee County,

 and several city and county officials involved in an incident that occurred on

 October 7, 2015.

       These facts from the Second Amended Complaint are assumed to be true

 and viewed in a light most favorable to Edwards for evaluating the pending

 Motions.   On October 7, 2015, Defendants Sean Havenner, Guilleramo

 Monmany, and Brian Rhoton (law enforcement officers) activated their

 emergency lights and sirens and pulled over Edwards as he was driving. (Doc.

 92 at 9, ¶ 5). Havenner, Monmany, and Rhoton got out of their cars, drew

 their guns, and ordered Edwards to exit his vehicle. (Doc. 92 at 9, ¶ 6).

 Edwards retrieved his driver’s license and gave it to Monmany. (Doc. 92 at 9,

 ¶ 7). Defendants Arturo Gonzalez, James Heuglin, and Mark Mallard then

 arrived on the scene. (Doc. 92 at 9, ¶ 8).

       After Edwards exited the vehicle, he asked why he had been pulled over.

 Monmany responded they would run his name and check his driver’s license to

 make sure it was valid and ensure he had no outstanding warrants. (Doc. 92

 at 9, ¶ 9). After determining there were no warrants, the officers asked




                                        2
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 3 of 21 PageID 727




 Edwards if he had any drugs on him or in his car. Edwards said no. (Doc. 92

 at 9, ¶ 10). The drug dog confirmed Edwards. (Doc. 92 at 9, ¶ 11).

       Edwards then got permission to retrieve his cell phone from his car.

 (Doc. 92 at 10, ¶ 12). As he turned to walk back, Havenner, Monmany,

 Gonzalez, Heuglin, and Rhoton tased Edwards multiple times on his chest,

 stomach, arms, and shoulders. (Doc. 92 at 10, ¶ 12). He screamed and writhed

 in pain. (Doc. 92 at 10, ¶ 12).

       Edwards fell to his knees. (Doc. 92 at 10, ¶ 13). While on his knees,

 Havenner, Monmany, and Gonzalez kicked him in his back, causing Edwards

 to fall to the ground. (Doc. 92 at 10, ¶ 13). Edwards never hit, kicked,

 punched, or threatened the officers. (Doc. 92 at 10, ¶ 13).

       The officers handcuffed Edwards and turned him on his stomach. (Doc.

 92 at 10, ¶ 13). While lying on his stomach, the officers repeatedly tased

 Edwards’ back. (Doc. 92 at 10, ¶ 13). After the tasing stopped, the officers

 kicked and beat Edwards’ head, body, and extremities. (Doc. 92 at 10, ¶ 13).

 Rhoton stepped on Edwards’ hand throughout the beating, while Gonzalez

 stepped on Edwards’ right foot. (Doc. 92 at 10, ¶ 14). While the other officers

 used excessive force, Mallard stood by and failed to help. (Doc. 92 at 11, ¶ 15).

 Edwards was not resisting and tried to comply with the officers’ commands.

 (Doc. 92 at 11, ¶ 17).




                                        3
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 4 of 21 PageID 728




       Edwards suffered physical and mental injuries from the alleged beating

 that required medical treatment. (Doc. 92 at 13, ¶¶ 22-23).

       The operative pleading is the Second Amended Complaint. (Doc. 92).

 Heuglin, Marceno, Monmany, and Rhoton have filed an answer. (Doc. 124).

 Gonzalez, Mallard, Lee County, the City, Diggs, and Henderson have moved to

 dismiss Edwards’ claims against them.

                              LEGAL STANDARD

       “To survive a motion to dismiss, the plaintiff’s pleading must contain

 sufficient factual matter, accepted as true, to state a claim to relief that is

 plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

 omitted); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 553 (2007). A claim is

 facially plausible when the Court can draw a reasonable inference from the

 facts pled that the opposing party is liable for the alleged misconduct. See

 Iqbal, 556 U.S. at 678. But “[f]actual allegations that are merely consistent

 with a defendant’s liability fall short of being facially plausible.” Chaparro v.

 Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012) (internal quotation marks

 and citations omitted). Thus, the Court engages in a two-step approach: “When

 there are well pleaded factual allegations, a court should assume their veracity

 and then determine whether they plausibly give rise to an entitlement to

 relief.” Iqbal, 556 U.S. at 679.




                                        4
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 5 of 21 PageID 729




       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must first

 allege a violation of a right secured by the Constitution or under the laws of

 the States; and, second, allege that the deprivation was committed or caused

 by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48

 (1988); Arrington v. Cobb Cnty., 139 F.3d 865, 872 (11th Cir. 1988).

 “[C]omplaints in § 1983 cases must . . . contain either direct or inferential

 allegations respecting all the material elements necessary to sustain a

 recovery under some viable legal theory.” Randall v. Scott, 610 F.3d 701, 707

 n.2 (11th Cir. 2020) (citation and internal quotation marks omitted). Further,

 the plaintiff must allege a causal connection between the defendant’s conduct

 and the alleged constitutional deprivation. Swint v. City of Wadley, Ala., 51

 F.3d 988, 999 (11th Cir. 1995).

       Because Edwards is pro se, the Court must liberally construe the Second

 Amended Complaint. See Tannenbaum v. United States, 148 F.3d 1262, 1263

 (11th Cir. 1998) (per curiam). But it need not re-write a the pleading to find

 any claims. Peterson v. Atlanta Hous. Aut., 998 F.2d 904, 912 (11th Cir. 1993).

                                   DISCUSSION

       Defendants seek to dismiss multiple counts of the Second Amended

 Complaint. The Court addresses their arguments in turn.




                                        5
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 6 of 21 PageID 730




 A. Gonzalez’s Motion

       Edwards alleges Gonzalez violated the Fourth Amendment by using

 excessive force. He sues him in his individual capacity. Gonzalez seeks to

 dismiss based on qualified immunity.

       “Although the defense of qualified immunity is typically addressed at the

 summary judgment stage of a case, it may be raised and considered on a motion

 to dismiss.” Corbitt v. Vickers, 929 F.3d 1304, 1311 (11th Cir. 2019) (cleaned

 up). Generally, it is proper to grant a motion to dismiss on qualified immunity

 grounds when the “complaint fails to allege the violation of a clearly

 established constitutional right.” St. George v. Pinellas Cty., 285 F.3d 1334,

 1337 (11th Cir. 2002); see also Quiller v. Barclays Am./Credit, Inc., 727 F.2d

 1067, 1069 (11th Cir. 1984), aff’d en banc 764 F.2d 1400 (11th Cir. 1985). “Once

 an officer has raised the defense of qualified immunity, the burden of

 persuasion on that issue is on the plaintiff.” St. George, 285 F.3d at 1337.

       So the Court will entertain Gonzalez’s qualified immunity argument.

 Central to Gonzalez’s argument is the arrest report. Before examining the

 qualified immunity argument, the Court must address whether it is

 appropriate to consider the arrest report on the motion to dismiss.

       In considering extraneous documents on a Rule 12(b)(6) motion to

 dismiss, the Eleventh Circuit has stated:




                                        6
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 7 of 21 PageID 731




       [W]e “do not consider anything beyond the face of the complaint and
       documents attached thereto when analyzing a motion to dismiss [under
       Rule 12(b)(6)].” Fin. Sec. Assurance, Inc. v. Stepandhens, Inc., 500 F.3d
       1276, 1284 (11th Cir. 2007). “This [C]ourt recognizes an exception,
       however, in cases in which [1] a plaintiff refers to a document in its
       complaint, [2] the document is central to [her] claim, [3] its contents are
       not in dispute, and [4] the defendant attaches the document to its motion
       to dismiss. Id.

 Fuller v. SunTrust Banks, Inc., 744 F.3d 685, 695-96 (11th Cir. 2014)

 (alterations in original). Here, Edwards did not attach the arrest report to his

 pleading and none of the above exceptions apply. What is more, the contents

 of the arrest report differ from Edwards’ account of the incident as alleged in

 his Second Amended Complaint. Indeed, Edwards asserts Defendants “made

 false written statements” by claiming that he was at fault, disobedient, and

 combative. (Doc. 92 at 14, ¶ 26). Consequently, the Court will not consider the

 arrest report in ruling on Gonzalez’s Motion. See, e.g., Woodly v. San Miguel,

 567 F. App’x 719, 720 n.1 (11th Cir. 2014) (per curiam) (“Unlike the district

 court, we do not consider the events described in the police reports attached to

 [the officer’s] motion to dismiss. Given what [the plaintiff] alleged, we cannot

 say that the events referenced in the reports—even if central to [the plaintiff]’s

 claim—are undisputed.”); Petithomme v. Cnty. of Miami-Dade, 511 F. App’x

 966, 969 n.2 (11th Cir. 2013) (per curiam) (on appellate review of an order

 denying a motion to dismiss based on qualified immunity stating, “[t]he

 Officers assert that Plaintiff became aggressive when producing the

 identification and that she yelled at [one of the officers]. We do not credit these



                                           7
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 8 of 21 PageID 732




 factual allegations because they are not alleged in the Complaint and

 the police report containing such statements was not attached as an exhibit to

 the Third Amended Complaint.”); Saunders v. Duke, 766 F.3d 1262, 1270 (11th

 Cir. 2014) (“Where a civil rights plaintiff attaches a police report to his

 complaint and alleges that it is false . . . the contents of the report cannot be

 considered as true for purposes of ruling on a motion to dismiss. Otherwise,

 officers sued under § 1983 could just attach police reports referenced in a civil

 rights complaint to their motions to dismiss and ask courts to consider the

 contents of those reports even if they contradicted the allegations of the

 complaint.”).

       Having determined the Court should not consider the arrest report, the

 Court turns to the merits of Gonzalez’s qualified immunity argument.

       “Qualified immunity protects government officials from liability for civil

 damages insofar as their conduct does not violate clearly established statutory

 or constitutional rights of which a reasonable person would have known.”

 Pearson v. Callahan, 555 U.S. 223, 231 (2009) (internal quotation marks and

 citation omitted). An official invoking qualified immunity must first show he

 was acting within the scope of his discretionary authority. The burden then

 shifts to the plaintiff to show (1) the official violated a federal statutory or

 constitutional right; and (2) the unlawfulness of the official’s conduct was




                                        8
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 9 of 21 PageID 733




 clearly established at the time of the alleged violation. Snorton v. Owens, 808

 F. App’x 814, 820-21 (11th Cir. 2020).

       Qualified immunity “does not offer protection if an official knew or

 reasonably should have known that the action he took within his sphere of

 official responsibility would violate the constitutional rights of the [plaintiff.]”

 Holmes v. Kucynda, 321 F.3d 1069, 1077 (11th Cir. 2003) (cleaned up). In

 evaluating qualified immunity, the Court must consider (1) whether “the facts,

 construed in the light most favorable to the plaintiff, show that a constitutional

 right has been violated,” and (2) “whether the right violated was ‘clearly

 established’” at the time of the alleged conduct. Pearson, 555 U.S. at 232.

       “A federal right is ‘clearly established’ when ‘at the time of the officer’s

 conduct, the law was sufficiently clear that every reasonable official would

 understand that what he was doing is unlawful.’” Anderson v. Vazquez, 813 F.

 App’x 358, 360 (11th Cir. 2020) (quoting D.C. v. Wesby, 138 S. Ct. 577, 589

 (2018)). “In other words, existing law must have placed the constitutionality

 of the officer’s conduct beyond debate.” Wesby, 132 S. Ct. at 589 (internal

 quotations omitted). To show that a legal principle is clearly established, a

 plaintiff must produce precedent “clear enough that every reasonable official

 would interpret it to establish the particular rule the plaintiff seeks to apply.”

 Id.




                                          9
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 10 of 21 PageID 734




       The Eleventh Circuit has identified three ways a plaintiff can satisfy the

 “clearly established” requirement. “First, a plaintiff can show that a materially

 similar case has already been decided.” Waldron v. Spicher, 954 F.3d 1297,

 1304 (11th Cir. 2020). The case must be from the United States Supreme

 Court, the Eleventh Circuit, or the highest court of the forum state.          Id.

 “Second, a plaintiff can also show that a broader, clearly established principle

 should control the novel facts of a particular case.” Id. at 1305. The principle

 must be established with such obvious clarity that “every objectively

 reasonable government official facing the circumstances would know that the

 official’s conduct did violate federal law when the official acted.” Id. (citation

 omitted). “Third, a plaintiff could show that the case fits within the exception

 of conduct which so obviously violates the Constitution that prior case law is

 unnecessary.” Id. Against that backdrop, the Court turns to the excessive

 force claim.

       “The Fourth Amendment’s guarantee of freedom from unreasonable

 searches and seizures encompasses the right to be free from the use of

 excessive force in the course of an arrest, apprehension, or other seizure. See

 Graham v. Connor, 490 U.S. 386, 394-95 (1989). “[A] person has been ‘seized’

 within the meaning of the Fourth Amendment only if, in view of all the

 circumstances surrounding the incident, a reasonable person would have

 believed that he was not free to leave.” U.S. v. Mendenhall, 446 U.S. 544, 554




                                        10
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 11 of 21 PageID 735




 (1980).   “In an excessive force case arising out of an arrest, whether a

 constitutional violation occurred is governed by the Fourth Amendment’s

 ‘objective reasonableness’ standard.” Hadley v. Gutierrez, 526 F.3d 1324, 1329

 (11th Cir. 2008) (cleaned up). “That standard asks whether the force applied

 is objectively reasonable in light of the facts confronting the officer, a

 determination we make from the perspective of a reasonable officer on the

 scene and not with the 20/20 vision of hindsight.” Mobley v. Palm Beach Cnty.

 Sheriff Dep’t, 783 F.3d 1347, 1353 (11th Cir. 2015) (cleaned up). The Eleventh

 Circuit generally considers several factors to determine whether an officer’s

 use of force was objectively reasonable: “(1) the need for application of force, (2)

 the relationship between the need and the amount of force used, [and] (3) the

 extent of the injury inflicted.” Hadley, 526 F.3d at 1329.

       Edwards first argues Gonzalez was not acting within his discretionary

 capacity. The Court disagrees. “To determine whether an official was engaged

 in a discretionary function, we consider whether the acts the official undertook

 are of the type that fell within the employee’s job responsibilities.” Burnett v.

 Unifed Gov. of Athens-Clarke Cnty., Ga., 395 F. App’x 567, 568 (11th Cir.

 2010). “The official responsibilities of a police officer on patrol include making

 traffic stops and arresting people who are suspected of committing traffic

 violations.” Id. Edwards’ excessive force claim arises from a traffic stop, which

 is one of Gonzalez’s job responsibilities.




                                         11
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 12 of 21 PageID 736




       So the burden shifts to Edwards. Accepting Edwards’ allegations as true,

 as the Court must on a motion to dismiss, Edwards did not threaten the officers

 or attempt to resist or flee when they “seized” him. Yet Gonzalez still kicked

 him, beat him, stepped on his foot, and tased him. This was a violation of his

 right to be free from excessive force.

       The question becomes whether the right was clearly established. To

 satisfy his burden, Edwards argues Gonzalez’s conduct was so clearly

 unconstitutional that prior case law with similar facts is unnecessary.3 The

 Court agrees. Even Gonzalez does not argue beating, kicking, and tasing a

 nonthreatening suspect was not clearly established at the time of the incident.

 What’s more, Eleventh Circuit precedent is clear enough that every reasonable

 officer would know such use of force to be excessive. See Hadley, 526 at 1330

 (finding excessive force where an officer punched a handcuffed suspect who

 was not resisting); Lee v. Ferraro, 284 F.3d 1188, 1197 (11th Cir. 2002) (finding

 excessive force where an officer slammed the plaintiff’s head into a car when

 the plaintiff was handcuffed, helpless, and posed neither a threat to the officer

 nor a flight risk); Saunders v. Duke, 766 F.3d 1262, 1267 (11th Cir. 2014)

 (finding that the “gratuitous use of force when a criminal suspect is not

 resisting arrest constitutes excessive force” under the Fourth Amendment);



 3Edwards also cites to cases with similar facts from Courts of Appeals other than the
 Eleventh Circuit. But the law is clear the Court cannot consider those.




                                          12
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 13 of 21 PageID 737




 Skelly v. Okaloosa Cnty. Bd. of Cnty. Com’rs, 456 F. App’x 845, 848 (11th Cir.

 2012) (finding that a gratuitous use of tasers on a handcuffed and complaint

 pretrial detainee constitutes excessive force); Vinyard v. Wilson, 311 F.3d 1340,

 1348-49 (11th Cir. 2002) (officer not entitled to qualified immunity for forcibly

 grabbing and pepper-spraying already-handcuffed plaintiff who was arrested

 for a minor infraction).

       According to the factual allegations, Edwards did not threaten the

 officers. He complied with their requests and simply asked to retrieve his cell

 phone. The right to be free from excessive force was clearly established. Any

 reasonable officer would know that it would be unconstitutional to use force

 against a person in Edwards’ position. But based on his allegations, Gonzalez

 still beat, kicked, and tased him. It is thus inappropriate to dismiss the claims

 against Gonzalez based on qualified immunity at this stage.

 B. The City’s Motion

       Edwards sues the City in both its individual and official capacity under

 42 U.S.C. § 1983. Edwards’ allegations against the City are:

       The actions of Defendant City of Fort Myers, by its policymaking
       decision, condoned acts of excessive force by its policy and customs and
       its failure to properly establish a policy in the use of force, including
       inadequate, investigation and punishments of its employees, as well as
       Defendants Sean Havenner and Arturo Gonzalez Jr., who exercised
       excessive violence in carrying out their duties. Plaintiff received serious
       physical and emotional injuries as a result of the Defendant's failure to
       properly establish a policy with regard to use of force, including a policy
       of biased investigations and refusal to discipline employees who use
       excessive force, which leaves employees free to commit excessive force




                                           13
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 14 of 21 PageID 738




       knowing that they will not be held accountable, this became the moving
       force behind their use of excessive force, in violation of Plaintiff's Furth
       (sic) and Fourteenth amendment.

    (Doc. 92 at 17, ¶ 44).

       The actions of Defendant City of Fort Myers in its retention of
       Defendants Havenner and Gonzalez with knowledge of Defendants [sic]
       history of excessive use of force constituted deliberate indifference to the
       Plaintiff’s safety and contributed to and proximately caused the above-
       described, in violation of Plaintiff Fourth Amendment right to be free
       from the excessive use of force and battery.

    (Doc. 92 at 17, ¶ 45).

       Succinctly, Edwards claims the City is liable because it (1) condoned acts

 of excessive force through its policies and customs and (2) retained Havenner

 and Gonzalez despite knowledge of their history of using excessive force.

       Municipalities and other local government entities are subject to liability

 under § 1983 and may be sued directly for relief where “the action that is

 alleged to be unconstitutional implements or executes a policy statement,

 ordinance, regulation, or decision officially adopted and promulgated by that

 body’s officers.” Monell v. N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978).

 A municipality or other local governmental entity “cannot be held liable solely

 because it employs a tortfeasor—or, in other words, a municipality cannot be

 held liable under § 1983 on a respondeat superior theory.” Id. at 691. Only if

 the alleged constitutional violations resulted from a custom, policy, or practice

 of a local government entity may that entity be held liable. Id. at 694.




                                           14
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 15 of 21 PageID 739




       A policy or custom “is established by showing a persistent and

 widespread practice and an entity’s actual or constructive knowledge of such

 customs, though the custom need not receive formal approval.” German v.

 Broward Cnty. Sherriff’s Office, 315 F. App’x 773, 776 (11th Cir. 2009). For

 example, even where a municipality provides rules and regulations for

 operating its police department, if those rules are repeatedly violated and the

 municipality knows of the conduct but fails to remedy the situation then it may

 be liable. Depew v. City of St. Mary’s Ga., 787 F.2d 1496, 1499 (11th Cir. 1986).

       Edwards provides only a vague assertion that the City lacked a policy or

 custom to ensure police officers did not use excessive force. In support of this

 general allegation, Edwards offers no factual allegations other than his own

 incident. He fails to allege other uses of excessive force or other facts that

 would lead to a reasonable inference the City has a practice of failing to ensure

 its officers do not use excessive force. Considering this, Count XXVII must be

 dismissed without prejudice. See Larosa v. City of Sweetwater, No. 13-21585-

 Civ., 2014 WL 235449, at *2 (S.D. Fla. Jan. 22, 2014) (finding plaintiff failed

 to adequately allege facts to support the existence of an official policy or custom

 of the City).

       Next, the Court looks at the negligent retention claim. Plaintiffs who

 bring Section 1983 claims such as excessive force together with claims of

 negligent hiring and retention often do so only under state law. See Paul v.




                                         15
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 16 of 21 PageID 740




 Bradshaw, No. 12-81381-CIV-ROSENBAUM/SELTZER, 2013 WL 12084298,

 at *8 (S.D. Fla. Aug. 7, 2013) (collecting cases).       But Edwards’ negligent

 retention claim imposing liability against the City is only under § 1983. He

 claims the City was deliberately indifferent to his constitutional right to be free

 from excessive force by retaining Officers Havenner and Gonzalez. He does

 not allege any incidents that the City was aware of and overlooked, nor does

 he allege how the City was deliberately indifferent.

       Section 1983 does not allow for municipal liability based on a theory of

 respondeat superior.     Monell, 436 U.S. at 691. Rather, as discussed, a

 municipality is only liable for an injury caused by an employee when a “policy

 or custom, whether made by its lawmakers or by those whose edicts or acts

 may fairly be said to represent official policy, inflicts the injury.” Id. at 694. A

 case from the Southern District of Florida is instructive. In Ashley v. City of

 Hialeah, No. 11-20490-CIV, 2011 WL 3236051, the Southern District denied

 the City’s motion to dismiss a negligent retention claim under § 1983. There,

 the plaintiff alleged the arresting officer committed six acts of professional

 misconduct and that the City’s retention of him constituted an unofficial policy

 and custom of the City that led to a violation of the plaintiff’s civil rights. 2011

 WL 3236051, at * 4.

       Edwards’ allegations fall short of identifying a policy or custom. He

 provides no details to support an inference the City knew other specific




                                         16
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 17 of 21 PageID 741




 instances in which Havenner and Gonzalez used excessive force. Nor does he

 claim the retention of these officers rises to the level of an official custom or

 policy condoning such behavior.        The negligent retention claim will be

 dismissed.

 C. Lee County’s Motion

       Edwards seeks relief against Lee County under 42 U.S.C. § 1983,

 alleging that Lee County, “by its policy making decision, condoned acts of

 excessive force by its policy and customs and its failure to properly establish a

 policy in the use of force.” (Doc. 92 at 18, ¶ 46). He also alleges Lee County’s

 retention    of   Rhoton,   Heuglin,   and   Monmany     constituted   deliberate

 indifference because of its knowledge of the officers’ history of excessive force

 use. (Doc. 92 at 18, ¶ 47). Lee County argues Edwards cannot attribute his

 injuries to it.

       “A county is ‘liable under section 1983 only for acts for which [the county]

 is actually responsible.’” Grech v. Clayton Cnty., Ga., 335 F.3d 1326, 1329 (11th

 Cir. 2003) (citations omitted). Counties may be held liable under § 1983 only

 for the execution of their own governmental policies or customs. Troupe v.

 Sarasota Cnty., Fla., No. 8:02-CV-53 T24MAP, 2004 WL 5572030, at * 11 (M.D.

 Fla. Jan. 22, 2004) (quoting Monell, 436 U.S. at 694). A county can never be

 liable under § 1983 for the acts of those officials whom a county lacks the




                                         17
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 18 of 21 PageID 742




 authority to control. Id. (quoting Turquitt v. Jefferson Cnty., 137 F.3d 1285,

 1292 (11th Cir. 1998)).

       To determine whether Edwards states a claim against Lee County, the

 Court must determine whether Lee County, under Florida law, has control

 over the officers and the ability to hire and fire the officers.

       Florida sheriffs are elected officials who exercise independent control

 over a host of matters, including the selection of personnel and the hiring,

 firing, and setting salaries of such personnel. See Fla. Stat. § 30.53. As for law

 enforcement, Florida sheriffs are “conservators of peace in their counties.” See

 Fla. Stat. § 30.15(1)(e). This means that sheriffs in Florida act as agents for

 the state in enforcing the laws of the state. Florida statutes do not prescribe

 law enforcement powers as one of the statutorily created powers of counties.

 Fla. Stat. § 125.01. And under Florida law, sheriffs are the governmental

 entities responsible for the neglect and default of their deputies. See Fla. Stat.

 § 30.07.

       Lee County does not, and cannot, direct the Sheriff on what policies to

 adopt, how to operate his office, and how to hire, train, supervise, or discipline

 his deputies. Count XIX and XX are dismissed.

 D. Diggs’ Motion

    Edwards sues Diggs in his individual capacity, alleging Diggs:




                                          18
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 19 of 21 PageID 743




       [f]ailed to train, properly test and evaluate Defendants, Havenner and
       Gonzalez on the use of force and failed to establish and enforce policies related
       to the use of force and failed to properly investigate complaints filed against
       Defendants prior to the excessive use of force, constitutional violation in
       Plaintiff’s case.

 (Doc. 92 at 17, ¶ 48). Edwards makes no specific allegations of personal

 involvement in using excessive force as to Diggs (the police chief). Instead,

 Edwards sues him just because he holds a supervisory position.

       Under some circumstances, failing to adequately train or supervise may

 give rise to a claim cognizable under § 1983. See City of Canton, Ohio v. Harris,

 489 U.S. 378 (1989).      But mere conclusory allegations of failure to train,

 supervise, or discipline subordinates to prevent constitutional torts, unless the

 supervisor knows of an offending incident or knowledge of a prior pattern of

 similar incidents, and circumstances under which the supervisor’s inaction

 could be found to have communicated a message of approval to the offending

 subordinate. Cline v. Tolliver, No. 09-22463-CIV, 2010 WL 661984, at *2 (S.D.

 Fla. Feb. 18, 2010). The Eleventh Circuit has held that nothing less than

 showing gross negligence is needed to establish liability for inadequate

 training. Cannon v. Taylor, 782 F.2d 947, 951 (11th Cir. 1986).

       Edwards does not satisfy these requirements because he uses boilerplate

 language that shows no personal involvement by Diggs in the incident

 involving Edwards, Gonzalez, and Hannever. And he alleges no facts that




                                          19
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 20 of 21 PageID 744




 show any gross negligence by Diggs led to any deprivation of constitutional

 rights. The claim against Diggs is dismissed.

 E. Henderson’s Motion

       Edwards names Henderson as a party but includes no allegations

 against him within the complaint. He will be dismissed from the action.

       Accordingly, it is now

       ORDERED:

       1. Defendant Arturo Gonzalez Jr.’s Motion to Dismiss (Doc. 118) is

          DENIED.

       2. Defendants City of Fort Myers, Derrick Diggs, and Randy

          Henderson’s Motion to Dismiss (Doc. 119) is GRANTED. Counts

          XVI, XVII, and XXI are DISMISSED without prejudice, and the City

          of Fort Myers, Diggs, and Henderson are no longer defendants in this

          action.

       3. Defendant Lee County’s Motion to Dismiss (Doc. 132) is GRANTED.

          Counts XIX and XX are DISMISSED without prejudice, and Lee

          County is no longer a defendant in this action.

       4. Defendant Mark Mallard’s Motion to Dismiss (Doc. 125) is TAKEN

          UNDER ADVISEMENT.




                                       20
Case 2:19-cv-00711-SPC-NPM Document 140 Filed 04/27/21 Page 21 of 21 PageID 745




             a. Edwards may file a response to Mallard’s motion on or before

                May 17, 2021. Failure to timely respond will result in the

                Court treating the motion as unopposed.

       DONE and ORDERED in Fort Myers, Florida on April 26, 2021.




 Copies: All Parties of Record




                                      21
